Citation Nr: 0308416	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  01-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a recurrent pterygium 
of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel







INTRODUCTION

The veteran served on active duty from June 1954 to 0ctober 
1955, to include a tour of duty in Korea.

The case comes to the Board of Veterans' Appeals (Board) from 
an October 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The veteran has a recurrent pterygium of the right eye, which 
is of service origin.


CONCLUSION OF LAW

A recurrent pterygium of the right eye was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims service connection for recurrent pterygium 
of the right eye due to sunlight exposure while serving in 
Korea during the Korean Conflict.

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The VA has informed the appellant of information and evidence 
needed to substantiate and complete a claim for service 
connection in the statement of the case and supplemental 
statements of the case.  In the August 1999 statement of the 
case, he was informed of what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Secondly, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the VA 
has obtained all records identified by the appellant.  The 
service medical records have been obtained, and there is a VA 
examination on file with an opinion concerning the etiology 
of pterygium of the right eye.  The Board concludes that the 
requirements of the VCAA have been satisfied.

The veteran's service medical records show normal eyes, and 
nothing in these records suggest a pterygium of the eye.  The 
earliest contemporaneous medical records date from the 
1990's, but lay statements and medical history from the 
veteran's doctors note a history of surgery for pterygia in 
the late 1950's.  The veteran and some family members have 
reported that he had eye symptoms since he returned from 
service.  The veteran has also submitted numerous documents 
concerning the relationship of pterygia and sunlight 
exposure.  

The veteran's case and claims file were reviewed by a VA 
ophthalmologist in April 2003.  The doctor noted that the 
veteran had a pterygium of the right eye and a history of 
past surgery for pterygia.  The doctor reported that medical 
literature indicated that pterygia typically developed in 
patients living in hot climates.  The examiner indicated that 
the pterygia could be aggravated by exposure to sunlight, 
chronic dryness and a dirty environment.  The physician 
indicated that in view of the veteran's history of exposure 
to intense sunlight reflected off snow it was as likely as 
not that the sunlight could have aggravated a pterygium.  

The Board is of the opinion that the evidence including lay 
statements regarding the veteran's eye symptoms following 
service and the medical opinion of record create an equipoise 
in the evidence as to whether the veteran's pterygium of the 
right eye was present or caused by service.  Under such 
circumstances, reasonable doubt is resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  The Board finds that his 
recurrent right eye pterygium began during or was caused by 
service.  The right eye pterygium was incurred in service, 
and service connection is warranted.


ORDER

Service connection for a recurrent pterygium of the right eye 
is granted.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

